Exhibit 10.1




EMPLOYMENT TRANSITION AGREEMENT
This EMPLOYMENT TRANSITION AGREEMENT (“Agreement”) is entered into as of the
25th day of July, 2017 (the “Execution Date”), by and between VENTAS, INC., a
Delaware corporation (the “Company”), and Todd W. Lillibridge (“Employee”). The
Agreement is effective (the “Effective Date”) as of the earlier of (i) the start
date for the Employee’s successor (the “Transition Date”) and (ii) the 14th day
of February, 2018, assuming Employee remains employed by the Company through
such date. For the avoidance of doubt, the Agreement shall terminate and be of
no force and effect if Employee’s employment with the Company terminates prior
to the Effective Date.
WHEREAS, the Company and Employee entered into an Employee Protection and
Noncompetition Agreement dated as of June 17, 2015 (the “EPA”);
WHEREAS, the Company and Employee wish to ensure and facilitate an orderly and
effective transition of Employee’s duties to his successor;
WHEREAS, the EPA shall terminate and be of no further force or effect as of the
Effective Date, and the Company and Employee now desire to enter into this
Agreement, effective as of the Effective Date; and
WHEREAS, this Agreement describes the terms of Employee’s employment with the
Company following the Effective Date, including compensation terms and limited
severance protections if Employee’s employment is terminated in certain
circumstances and provides the Company with certain protections regarding
Employee’s actions, including after termination of employment.
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Employee agree as follows:
1.Employment Term. The EPA shall terminate and this Agreement shall become
effective on the Effective Date and the terms of this Agreement shall remain in
effect until Employee’s Date of Separation (as defined below) for any reason
(such period from the Effective Date until Employee’s Date of Separation shall
be known as the “Term”). Employee shall be an at-will employee of the Company
during the Term and shall work no fewer than 30 hours per week.
2.    Employment Provisions. During the Term, the following provisions shall
govern Employee’s employment with the Company:
(a)    Title: Effective as of the Transition Date, Employee’s title shall be
Special Advisor to the Chief Executive Officer, reporting to the Chief Executive
Officer of the Company. Employee shall cease to be an executive officer of the
Company and member of the Executive Leadership Team of the Company on the
Transition Date.





--------------------------------------------------------------------------------




(b)    Duties: Employee shall use his best efforts to facilitate a smooth
transition of Employee’s role to Employee’s successor and shall perform special
projects as assigned by the Chief Executive Officer of the Company, e.g.,
customer relations and projects related to hospitals, partners and the
healthcare industry.
(c)    Base Salary: From the Execution Date until the Transition Date,
Employee’s base salary shall remain at an annual rate of $510,000. On and after
the Transition Date, Employee’s base salary shall be an annual rate of $400,000.
(d)    Annual Cash Incentive Awards
(i)    2017: Regardless of the timing of the Effective Date, Employee shall be
entitled to his full 2017 annual cash incentive award based on actual
achievement of the previously identified performance criteria, as determined by
the Executive Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”), so long as Employee (A) is not terminated by the
Company for Cause (as defined below) or (B) does not resign prior to the earlier
of (x) the date such 2017 annual cash incentive awards are paid to similarly
situated employees of the Company or (y) February 14, 2018. Employee’s 2017
award eligibility targets shall remain unchanged and be calculated as previously
determined by the Committee.
(ii)    2018 and Future: If the Transition Date occurs on or prior to February
14, 2018, Employee shall not be entitled to earn any annual cash incentive award
in respect of his 2018 performance. If the Transition Date occurs after February
14, 2018, subject to Employee’s execution and non-revocation of a general
release of claims in a form substantially similar to the form attached hereto as
Appendix A (the “Release”), Employee shall be entitled to earn a prorated
portion of Employee’s 2018 annual cash incentive award based on actual
achievement of the specified performance criteria through the Transition Date,
as determined by the Committee. Such prorated award shall be calculated by
multiplying the full amount of the award by the quotient of the number of days
Employee was employed by the Company in 2018 through the Transition Date divided
by 365. If eligible to receive an award under this Section 2(d)(ii), Employee’s
2018 award eligibility targets shall remain unchanged from the 2017 targets and
performance criteria shall be as specified by the Committee. Such prorated award
shall be paid within 30 days following the Transition Date. Employee shall not
be eligible to receive any cash incentive awards other than as specified in this
Section 2(d).
(e)    Equity Incentive Awards
(i)    Existing Equity Awards. Except as otherwise specified in Sections
2(e)(i)(1)-(2) below, Employee’s outstanding equity shall continue to vest
during the Term and shall be governed by the applicable equity award agreements.


2



--------------------------------------------------------------------------------




(1)    Subject to Committee approval (which shall be sought in good faith as
soon as reasonably practicable following the Execution Date), notwithstanding
any language to the contrary in the Ventas, Inc. 2006 Incentive Plan, the
Ventas, Inc. 2012 Incentive Plan or in any applicable equity award agreements
granted thereunder, all of Employee’s vested and unexercised stock options shall
remain exercisable until the applicable expiration date of such stock options.
(2)    Subject to Committee approval (which shall be sought in good faith as
soon as reasonably practicable following the Execution Date), notwithstanding
any language to the contrary in the Ventas, Inc. 2006 Incentive Plan, the
Ventas, Inc. 2012 Incentive Plan or in any applicable equity award agreements
granted thereunder, if the Transition Date occurs prior to February 14, 2018 and
Employee is terminated by the Company without Cause prior to February 14, 2018,
(i) Employee’s outstanding time-based equity awards shall vest in full and (ii)
all of Employee’s vested and unexercised stock options shall remain exercisable
until the applicable expiration date of such stock options.
(ii)    2018 and Future Equity Awards. Regardless of the timing of the Effective
Date, Employee shall not be eligible to receive any future equity award grants
following the Execution Date, unless mutually agreed otherwise.
(f)    Severance. Following the Effective Date, Employee shall not be eligible
to receive any severance under the EPA, this Agreement or under any other
Company agreement, plan or document. Employee hereby agrees that in
consideration for the rights granted under this Agreement, Employee waives any
and all rights to any payments or benefits under any plans, programs, contracts
or arrangements of the Company or its affiliates that provide for severance
payments or benefits upon a termination of employment, regardless of whether
such documents are in effect as of the Execution Date.
(g)    Employee Benefits. During the Term, Employee shall continue to
participate in all Company benefit plans on the same terms as all other
similarly situated employees.
(h)    Employment Support. During the Term, Employee shall be entitled to
private office space, continued use of Company-provided technological devices
and administrative assistant support.
(i)    Resignation from Boards and Committees. Employee shall resign from all
corporate boards and Company committees and similar positions on the Transition
Date.
3.    Agreement does not Trigger Good Reason. Notwithstanding any language to
the contrary in any other agreements, nothing contemplated in this Agreement,
either expressly or implied (including but not limited to the termination of the
EPA, Employee’s potential


3



--------------------------------------------------------------------------------




ineligibility to receive 2018 or future annual cash incentive awards, Employee’s
ineligibility to receive a 2018 or other future equity incentive awards, or any
other change to Employee’s compensation, duties, responsibilities, title,
reporting relationship or severance entitlements), shall trigger “Good Reason”
or similar severance benefits under any other agreement (including but not
limited to the EPA or any of the Company’s equity plans or equity award
agreements). Employee expressly agrees that, on and after the Effective Date,
(i) all existing “Good Reason” or similar protections contained in Company
documents, agreements, plans or arrangements shall be of no further force and
effect and (ii) all severance payments and benefits (including but not limited
to equity vesting), if any, shall be solely as provided in this Agreement.
4.    Restrictive Covenants.
(a)    Confidentiality.
(i)    Employee shall not, unless written permission is granted by the Company,
disclose to or communicate in any manner with the press or any other media about
Employee’s employment with the Company, the terms of this Agreement, the
termination of Employee’s employment with the Company, the Company’s businesses
or affairs, the Company’s officers, directors, employees and/or consultants, or
any matter related to any of the foregoing.
(ii)    Employee acknowledges that it is the policy of the Company and its
Subsidiaries to maintain as secret and confidential all information and
techniques acquired, developed, possessed or used by the Company and its
Subsidiaries relating to their business, operations, actual or potential
products, strategies, assets, liabilities, potential assets and liabilities,
employees, customers, tenants, operators, borrowers, managers, proposed or
prospective customers, tenants, operators, borrowers and managers, business
partners, communities, buildings and facilities (including without limitation:
information protected by the Company’s attorney/client, work product, or tax
advisor/audit privileges; tax matters and information; financial analysis and
models; the Company’s strategic plans; negotiations with third parties; methods,
policies, processes, formulas, techniques, know-how and other knowledge; trade
practices, trade secrets, or financial matters; lists of customers or customers’
purchases; lists of suppliers, representatives, or other distributors; lists of
and information (business, financial or otherwise) about tenants, operators,
borrowers, managers and customers and their respective businesses and
operations; requirements for systems, programs, machines, or their equipment;
information regarding the Company’s bank accounts, credit agreement or financial
projections, results or information; information regarding the Company’s
directors or officers or their personal affairs), whether or not any such
information or any of the material described above is explicitly designated or
marked as “confidential” (“Confidential Information”). “Confidential
Information” shall not include information that (A) is or becomes generally
available to the public other than as a result of a disclosure by Employee in
violation of this Agreement, (B) was available to


4



--------------------------------------------------------------------------------




Employee on a non-confidential basis prior to Employee’s employment with the
Company, or (C) is compelled to be disclosed by any law, regulation or order of
a court or governmental agency, provided that prior written notice is given to
the Company and Employee cooperates with the Company in any efforts by the
Company to limit the scope of such obligation and/or to obtain confidential
treatment of any material disclosed pursuant to such obligation. Employee
recognizes that all such Confidential Information is the sole and exclusive
property of the Company and its Subsidiaries, and that disclosure of
Confidential Information would cause damage to the Company and its Subsidiaries.
Employee shall not disclose, directly or indirectly, any Confidential
Information obtained during Employee’s employment with the Company, and will
take all necessary precautions to prevent disclosure, to any unauthorized
individual or entity inside or outside the Company, and will not use the
Confidential Information or permit its use for the benefit of Employee or other
third party other than the Company. These obligations shall continue for so long
as the Confidential Information remains Confidential Information.
(b)    Noncompetition, Nonsolicitation, Noninterference. Employee shall not
during Employee’s employment with the Company and during the one (1) year period
after the termination of Employee’s employment with the Company for any reason
(the “Restricted Period”), either directly or indirectly (through another
business or person), engage in or facilitate any of the following activities
anywhere in the United States:
(i)    Hiring, recruiting, engaging as a consultant or adviser, employing or
attempting or soliciting to hire, recruit or employ any person employed by the
Company or any Subsidiary or affiliate, or causing or attempting to cause any
third party to do any of the foregoing; nothing in this Section 3(b)(i) shall,
however, restrict Employee from general employment advertising on a broad basis
not targeted at or designed for any such employee;
(ii)    Causing or attempting to cause any person employed at any time during
the Restricted Period by the Company or any Subsidiary or affiliate to terminate
his or her relationship with the Company or any Subsidiary or affiliate;
(iii)    Soliciting, enticing away, or endeavoring to entice away, or otherwise
interfering with any employee, customer, tenant, operator, manager or proposed
employee, customer, tenant, operator or manager with whom the Company or any
Subsidiary or affiliate has ongoing contact, financial partner or proposed
financial partner with whom the Company or any Subsidiary or affiliate has
ongoing contact, vendor, supplier or other similar business relation, who at any
time during the Restricted Period or who at any time during the period
commencing one (1) year prior to the Date of Separation, to Employee’s
knowledge, maintained a material business relationship with the Company or any
Subsidiary or affiliate or with whom the Company or any Subsidiary or affiliate
is targeting for a material business relationship or is engaged in discussions
with to


5



--------------------------------------------------------------------------------




commence a material business relationship at the time of termination of
Employee’s employment with the Company; or
(iv)    Performing services as an employee, director, officer, consultant,
independent contractor or advisor; or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to any Prohibited Entity (as defined below); or
performing services as an employee, director, officer, consultant, independent
contractor or advisor to any other company, entity or person if those services
relate directly to a business or businesses that directly and materially compete
with the Company anywhere in the United States. Nothing in this Section 3(b)(iv)
shall, however, restrict Employee from (A) making an investment in and owning up
to two percent (2%) of the common stock of any company whose stock is listed on
a national exchange, provided that such investment does not give Employee the
right or ability to control or influence the policy decisions of any direct
competitor, or (B) except as provided in Section 3(c) below, performing services
as an employee, director, officer, consultant, independent contractor or advisor
of an operating company that provides healthcare goods or services other than
leasing or financing of real property (for example, a hospital or a nursing
facility). For purposes of this Agreement, a “Prohibited Entity” is any company,
entity or person that derives more than twenty percent (20%) of its consolidated
gross revenues from a business or businesses that directly and materially
compete with the Company.
(c)    Other Prohibited Activities. Employee acknowledges that Employee’s
position at the Company provides Employee with access to highly sensitive
information concerning the Company’s lessees, managers, borrowers and operators
and their affiliates and leases, operating agreements, management agreements and
other contractual agreements with such lessees, managers, borrowers and
operators and their affiliates which are critical to the Company’s ability to
effectively function and to the properties to be purchased by the Company, and
that if Employee were to provide services for such lessees, managers, borrowers
and operators and/or their affiliates such services would cause irreparable
damages to the Company. Employee shall not during Employee’s employment and the
Restricted Period, either directly or indirectly (through another business or
person), engage in or facilitate any of the following activities anywhere in the
United States or in any location outside the United States where the Company
conducts or plans to conduct business: performing services as an employee,
director, officer, consultant, independent contractor or advisor of, or
investing in, whether in the form of equity or debt, owning any interest or
otherwise having an ownership or other interest in any of the Company’s then
current lessees, managers, borrowers or operators or any of their respective
parent, sister, subsidiary or affiliated entities (other than any such lessee,
manager, borrower or operator that, together with its parent, sister, subsidiary
and affiliated entities, contributes less than five percent (5%) of the
Company’s net operating income (NOI), computed on a pro forma annualized basis
consistent with the Company’s most recent supplemental disclosure, and is not in
default under any of its agreements


6



--------------------------------------------------------------------------------




with the Company nor has an ongoing dispute with the Company) in any manner,
including without limitation as an owner, principal, partner, officer, director,
stockholder, employee, consultant, contractor, agent, broker, representative or
otherwise. Nothing in this Section 3(c) shall, however, restrict Employee from
making an investment in and owning, directly or indirectly, up to two percent
(2%) of the common stock of any company whose stock is listed on a national
exchange, provided that such investment does not give Employee the right or
ability to control or influence the policy decisions of any lessee, manager,
borrower or operator or any of its parent, sister, subsidiary or affiliated
entities.
(d)    Non-Disparagement.
(i)    Employee agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company and/or any
of its affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful,
unethical or improper conduct, whether relating to Employee’s employment (or
termination thereof), the business or operations of the Company, or otherwise;
or (B) disparages, impugns or in any way reflects adversely upon the business,
good will, products, business opportunities, competency, character, behavior or
reputation of the Company and/or any of its affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns.
(ii)    Nothing in this Agreement is intended to: (1) limit Employee’s ability
to report to, respond to inquiries from, or otherwise cooperate with, any
governmental, regulatory or self-regulatory agency with jurisdiction over the
Company or its assets, or make disclosures that are protected under
whistleblower or other provisions of applicable law or regulation; (2) limit
monetary or personal relief or remedy available for pursuing a claim or charge
that cannot be released in accordance with federal, state or local law; or (3)
create any obligation on Employee’s part to inform the Company about the fact or
substance of any communications Employee may have with any governmental
authorities in connection with any pending and/or future actions.
(e)    New Employer. Employee shall provide the terms and conditions of this
Section 3 to any prospective new employer or new employer and shall permit the
Company to contact any such company, entity or individual to confirm Employee’s
compliance with this Section 3 and shall provide the Company with such
information as it requests to allow such inquiry.
(f)    Reasonableness of Restrictive Covenants.


7



--------------------------------------------------------------------------------




(i)    Employee acknowledges that the covenants contained in this Section 3 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.
(ii)    The Company has consulted, and Employee has had an opportunity to
consult, with their respective legal counsel and to be advised concerning the
reasonableness and propriety of such covenants. Employee acknowledges that
Employee’s observance of the covenants contained herein will not deprive
Employee of the ability to earn a livelihood or to support Employee’s
dependents.
(iii)    If any provision or portion of Section 3 of this Agreement is held to
be unenforceable because of the scope, duration, territory or terms thereof,
Employee agrees that the court making such determination shall have the power to
and shall reduce the scope, duration, territory and/or terms of such provision,
so that the provision is enforceable by the court to afford the maximum
protection to the Company under the law, and such provision as amended shall be
enforced by the court.
(g)    Right to Injunction. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 3, Employee and the Company agree that it would
be impossible to measure solely in money the damages which the Company would
suffer if Employee were to breach any of Employee’s obligations hereunder.
Employee acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, Employee agrees that if Employee
breaches any of the provisions of Section 3, the Company shall be entitled, in
addition to any other remedies to which the Company may be entitled under this
Agreement or otherwise, to an injunction to be issued without bond by a court of
competent jurisdiction, to restrain any breach, or threatened breach, of any
provision of Section 3, and Employee hereby waives any right to assert any claim
or defense that the Company has an adequate remedy at law for any such breach or
to require the Company to post bond or other security during the pendency of
such injunction.
(h)    Assistance. During the one (1) year period following the Date of
Separation, Employee shall from time to time provide the Company with such
reasonable assistance and cooperation as the Company may reasonably from time to
time request in connection with any financial and business issues,
investigation, claim, dispute, judicial, legislative, administrative or arbitral
proceeding, or litigation (any of the foregoing, a “Proceeding”) arising out of
matters within the knowledge of Employee and related to Employee’s position as
an employee of the Company. Such assistance and cooperation shall include
providing information, declarations or statements to the Company, signing
documents, meeting with attorneys or other representatives of the Company, and


8



--------------------------------------------------------------------------------




preparing for and giving truthful testimony in connection with any Proceeding or
related deposition. Employee shall agree to also make himself available to
assist the Company with transition of Employee’s duties to his successor and
addressing ongoing issues and problems. In any such instance, Employee shall
provide such assistance and cooperation at times and in places mutually
convenient for the Company and Employee and which do not unreasonably interfere
with Employee’s business or personal activities. The Company shall reimburse
Employee’s reasonable out-of-pocket costs and expenses in connection with such
assistance and cooperation upon Employee’s written request in such form and
containing such information as the Company shall reasonably request.
(i)    Public Announcements. The Company and Employee shall cooperate with
respect to all public announcements regarding matters related to the Agreement.
Employee shall be given an opportunity to review and comment on such public
announcements, except for SEC filings and other similar mandatory disclosures.
5.    Termination of Employment. Subject to the provisions of this Agreement,
the Company or Employee may terminate Employee’s employment at any time for any
reason whatsoever or for no reason and with or without Cause. Employee
acknowledges and agrees that Employee’s employment with the Company is
terminable at the will of the Company or at the will of Employee without any
obligation, except as may be expressly provided in Section 2.
(a)    Cause. For purposes of this Agreement, “Cause” shall mean (i) Employee’s
indictment for, conviction of, or plea of nolo contendere to, any felony or a
misdemeanor involving fraud, dishonesty or moral turpitude; (ii) the willful or
intentional material breach by Employee of Employee’s duties and
responsibilities; (iii) the willful or intentional material misconduct by
Employee in the performance of Employee’s duties, or (iv) the willful or
intentional failure by Employee to comply in all material respects with any
lawful instruction or directive of the CEO.
(b)    Notice of Termination. Any termination by the Company for Cause shall be
communicated by notice (a “Notice of Termination”) given in accordance with this
Agreement. For purposes of this Agreement, a Notice of Termination means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination by the Company (for
Cause) of Employee’s employment under the provision so indicated, and (iii)
specifies the intended termination date. The failure by the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Cause shall not waive any right of the Company hereunder or preclude
the Company from asserting such fact or circumstance in enforcing its rights
hereunder.
(c)    Date of Separation. “Date of Separation” means (i) if Employee’s
employment is terminated by the Company for Cause, the date specified in the
Notice of Termination or (ii) if Employee’s employment is terminated (1) by the
Company other than for Cause, (2) by Employee or (3) due to Employee’s death or
Disability (as defined below), the date on which the Company or Employee
notified the other party of such


9



--------------------------------------------------------------------------------




termination. To the extent necessary to have payments and benefits under this
Agreement be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”), or comply with the
requirements of Code Section 409A, the Company and Employee agree to cooperate
in a reasonable manner (including with regard to any post-termination services
by Employee) such that the Date of Separation as defined in this Agreement shall
constitute a “separation from service” pursuant to Code Section 409A
(“Separation from Service”). Notwithstanding anything contained in this
Agreement to the contrary, the date on which a Separation from Service occurs
shall be the “Date of Separation” or termination of employment for purposes of
determining the timing of payments under this Agreement to the extent necessary
to have such payments and benefits under this Agreement be exempt from the
requirements of Code Section 409A or comply with the requirements of Code
Section 409A. For purposes of this Agreement, “Disability” shall mean the total
disability as determined by the Board in accordance with standards and
procedures similar to those under the Company’s long-term disability plan, or,
if none, a physical or mental infirmity which impairs the Employee’s ability to
perform substantially Employee’s duties for a period of 180 consecutive days.
6.    Disputes. Any dispute or controversy arising under, out of, or in
connection with this Agreement shall, at the election and upon written demand of
the Company, be finally determined and settled by binding arbitration in the
City of Chicago, Illinois, in accordance with the commercial arbitration rules
and procedures of JAMS, and judgment upon the award may be entered in any court
having jurisdiction thereof. Each party shall bear its own costs, legal fees and
other expenses respecting such arbitration; provided, however, if one party
shall prevail in the claims in such arbitration as determined by the arbitrator,
the non-prevailing party shall pay the prevailing party’s costs, legal fees and
other expenses respecting such arbitration. The parties agree that for any
dispute for which the Company does not make the arbitration election and demand,
the exclusive jurisdiction and venue will be in the federal or state courts
located in Cook County, Illinois.
7.    Successors.
(a)    This Agreement is personal to Employee and without the prior written
consent of the Company shall not be assignable by Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. This Agreement shall not be terminated
by the voluntary or involuntary dissolution of the Company or by any merger or
consolidation where the Company is not the surviving corporation, or upon any
transfer of all or substantially all of the Company’s stock or assets. In the
event of such merger, consolidation or transfer, the provisions of this
Agreement shall be binding upon and shall inure to the benefit of the surviving
corporation or corporation to which such stock or assets of the Company shall be
transferred.


10



--------------------------------------------------------------------------------




(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Employee’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
8.    Payment Cutback. Notwithstanding any provision of this Agreement to the
contrary, if any payments or benefits to which Employee becomes entitled,
whether pursuant to the terms of or by reason of this Agreement or any other
plan, arrangement, agreement, policy or program (including without limitation
any restricted stock, stock option, stock appreciation right or similar right,
or the lapse or termination of any restriction on the vesting or exercisability
of any of the foregoing) with the Company, any successor to the Company or to
all or a part of the business or assets of the Company (whether direct or
indirect, by purchase, merger, consolidation, spin off, or otherwise and
regardless of whether such payment is made by or on behalf of the Company or
such successor) or any person whose actions result in a Change in Control (as
defined below) or any person affiliated with the Company or such persons (in the
aggregate, “Total Payments”), constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (“Code”), and
but for this Section 8, would be subject to the excise tax imposed by Section
4999 of the Code, then Employee will be entitled to receive either (a) the full
amount of the Total Payments or (b) a portion of the Total Payments having a
value equal to $1 less than three (3) times such individual’s “base amount” (as
such term is defined in Section 280G(b)(3)(A) of the Code), whichever of (a) and
(b), after taking into account applicable federal, state, and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code or any
successor provision of the Code or any similar state or local tax, results in
the receipt by Employee on an after-tax basis, of the greatest portion of the
Total Payments.
All determinations required to be made under this Section 8 shall be made by the
accountant or tax counsel or other similar expert advisor selected by Employee
(such advisor, the “Tax Advisor”), which shall, if requested, provide detailed
supporting calculations both to the Company and Employee within fifteen
(15) business days of the receipt of notice from the Company or Employee that
there has been Total Payments, or such earlier time as is requested by the
Company or Employee, and if requested, a written opinion. All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Tax Advisor shall be borne by the Company. The determination by the Tax Advisor
shall be binding upon the Company and Employee.
(a)    Change in Control. For purposes of this Agreement, a “Change in Control”
means the occurrence of any of the following events:


11



--------------------------------------------------------------------------------




(i)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (having the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and as used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d)) immediately after
which such Person has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership” and/or Beneficially
Owned”) of thirty-five percent (35%) or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A Non-Control
Acquisition shall mean an acquisition by (i) the Company or any company,
corporation, partnership, limited liability company or other Person in which the
Company directly or indirectly owns a majority interest (“Subsidiary”), (ii) an
employee benefit plan (or a trust forming a part thereof) maintained by the
Company or any Subsidiary, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);
(ii)    The individuals who, as of the Execution Date, were members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall, for
purposes of this Section 8(a), be considered a member of the Incumbent Board;
and provided, further, however, that no individual shall be considered a member
of the Incumbent Board if such individual initially assumed office as a result
of either an actual or threatened election contest (as described in former Rule
14a-11 promulgated under the 1934 Act) (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or
(iii)    Approval by stockholders of the Company and the consummation of:
(1)    A merger, consolidation or reorganization involving the Company, unless
such transaction is a Non-Control Transaction. For purposes of this Agreement,
the term “Non-Control Transaction” shall mean a merger, consolidation or
reorganization of the Company in which:
(A)    The stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least forty-five
percent (45%) of the combined


12



--------------------------------------------------------------------------------




voting power of the voting securities of the corporation or entity resulting
from such merger, consolidation or reorganization (the “Surviving Company”) over
which any Person has Beneficial Ownership in substantially the same proportion
as their Beneficial Ownership of the Voting Securities immediately before such
merger, consolidation or reorganization;
(B)    The individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors or equivalent body of the Surviving Company; and
(C)    No Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization, had Beneficial Ownership of thirty-five percent
(35%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of thirty-five percent (35%) or more of the combined voting power of
the Surviving Company’s then outstanding voting securities.
(2)    A complete liquidation or dissolution of the Company.
(3)    The sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.
9.    Withholding. The Company may withhold all applicable required federal,
state, local and other employment, income and other taxes from any and all
payments to be made pursuant to this Agreement.


13



--------------------------------------------------------------------------------




10.    No Mitigation. Employee shall have no duty to mitigate Employee’s damages
by seeking other employment and, should Employee actually receive compensation
from any such other employment, the payments required hereunder shall not be
reduced or offset by any such compensation.
11.    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given and
effective when delivered or sent by telephone facsimile transmission, personal
or overnight couriers, or registered mail, in each case with confirmation of
receipt, addressed as follows:
If to Employee: at the most recent address on file with the Company.
If to Company:
Ventas, Inc.
500 N. Hurstbourne Pkwy, Suite 200
Louisville, KY 40222
Attn.: General Counsel
Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.
12.    Waiver of Breach and Severability. The waiver by either party of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, which other provision shall
remain in full force and effect. In the event any provision of this Agreement is
found to be invalid or unenforceable, it may be severed from the Agreement and
the remaining provisions of the Agreement shall continue to be binding and
effective.
13.    Entire Agreement; Amendment. This instrument contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements (including the EPA), promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral, with respect to the subject matter hereof. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Employee and
the Company. For the avoidance of doubt, the following agreements shall remain
in full force and effect, to the extent any obligations remain outstanding
thereunder: (i) the Intellectual Property Rights Purchase and Sale Agreement
between Ventas, Inc. and Todd W. Lillibridge dated June 22, 2010, (ii) the
Merger Agreement by and among LHRET, Ventas, Inc., Merger Sub I, PGA II, PGA
III, Bristol, PGA II as the Shareholder Representative and the Management
Indemnitors, (iii) the Merger Agreement by and among LHPT, Ventas, Inc., Merger
Sub II, PGA III-A, PGA III-C, PGA III-A as the Shareholder Representative and
the Management Indemnitors and (iv) the Merger Agreement by and among LHP-B,
Ventas, Inc., Merger Sub III, PGA IV-DOM, PGA IV-INT, PGA IV-DOM as the
Shareholder Representative and the Management Indemnitors.


14



--------------------------------------------------------------------------------




14.    Agreement Does Not Grant Employment Rights. This Agreement shall not be
construed as granting to Employee any right to employment by the Company. The
right of the Company to terminate Employee’s employment at any time, with or
without Cause, is specifically reserved.
15.    Compliance with Code Section 409A. All payments pursuant to this
Agreement shall be subject to the provisions of this Section 15. Notwithstanding
anything herein to the contrary, this Agreement is intended to be interpreted
and operated to the fullest extent possible so that the payments and benefits
under this Agreement either shall be exempt from the requirements of Code
Section 409A or shall comply with the requirements of such provision; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to Employee for or with respect to any taxes,
penalties or interest which may be imposed upon Employee pursuant to Code
Section 409A.
(a)    Payments to Specified Employees. To the extent that any payment or
benefit pursuant to this Agreement constitutes a “deferral of compensation”
subject to Code Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon a
Separation from Service, then, if on the date of Employee’s Separation from
Service, Employee is a Specified Employee, then to the extent required for
Employee not to incur additional taxes pursuant to Code Section 409A, no such
409A Payment shall be made to Employee earlier than the earlier of (i) six (6)
months after Employee’s Separation from Service; or (ii) the date of his death.
Should this Section 15 otherwise result in the delay of in-kind benefits (for
example, health benefits), any such benefit shall be made available to Employee
by the Company during such delay period at Employee’s expense. Should this
Section 15 result in payments or benefits to Employee at a later time than
otherwise would have been made under this Agreement, on the first day any such
payments or benefits may be made without incurring additional tax pursuant to
Code Section 409A (the “409A Payment Date”), the Company shall make such
payments and provide such benefits as provided for in this Agreement, provided
that any amounts that would have been payable earlier but for the application of
this Section 15, as well as reimbursement of the amount Employee paid for
benefits pursuant to the preceding sentence, shall be paid in lump-sum on the
409A Payment Date along with accrued interest at the rate of interest published
in the Wall Street Journal as the “prime rate” (or equivalent) on the date that
payments or benefits, as applicable, to Employee should have been made under
this Agreement. For purposes of this Section 15, the term “Specified Employee”
shall have the meaning set forth in Code Section 409A, as determined in
accordance with the methodology established by the Company. For purposes of
determining whether a Separation from Service has occurred for purposes of Code
Section 409A, to the extent permissible under Code Section 409A, subsidiaries
and affiliates of the Company are those included by using a twenty percent (20%)
standard to define the controlled group under Code Section 1563(a) in lieu of
the fifty percent (50%) default rule. In addition, for purposes of determining
whether a Separation from Service has occurred for purposes of Code Section
409A, a Separation from Service is deemed to include a reasonably anticipated
permanent reduction in the level of services performed by Employee to less


15



--------------------------------------------------------------------------------




than fifty percent (50%) of the average level of services performed by Employee
during the immediately preceding twelve (12) month period.
(b)    Reimbursements. For purposes of complying with Code Section 409A and
without extending the payment timing otherwise provided in this Agreement,
taxable reimbursements under this Agreement, subject to the following sentence
and to the extent required to comply with Code Section 409A, will be made no
later than the end of the calendar year following the calendar year in which the
expense was incurred. To the extent required to comply with Code Section 409A,
any taxable reimbursements and any in-kind benefits under this Agreement will be
subject to the following: (a) payment of such reimbursements or in-kind benefits
during one calendar year will not affect the amount of such reimbursement or
in-kind benefits provided during any other calendar year (other than for medical
reimbursement arrangements as excepted under Treasury Regulations
§1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a limit on
the amount of expenses that may be reimbursed under such arrangement over some
or all of the period the arrangement remains in effect); (b) such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another form of compensation to Employee and (c) the right to reimbursements
under this Agreement will be in effect for the lesser of the time specified in
this Agreement or ten (10) years plus the lifetime of Employee. Any taxable
reimbursements or in-kind benefits shall be treated as not subject to Code
Section 409A to the maximum extent provided by Treasury Regulations
§1.409A-1(b)(9)(v) or otherwise under Code Section 409A.
(c)    Release. To the extent that Employee is required to execute and deliver a
Release to receive a 409A Payment, and this Agreement provides for such 409A
Payment to be provided prior to the 55th day following Employee’s Separation
from Service, such 409A Payment will be provided upon the 55th day following
Employee’s Separation from Service provided the Release in the form mutually
agreed upon between Employee and the Company or in the form set forth in
Appendix A has been executed, delivered and effective prior to such time. To the
extent a 409A Payment is made at a later time than otherwise would have been
made under this Agreement because of the provisions of the preceding sentence of
this Section 15(c), interest for the delay and the opportunity for Employee to
pay for benefits in the interim with subsequent reimbursement from the Company
shall be provided in a manner consistent with that set forth in Section 15(a).
To the extent that Employee is required to execute and deliver a Release to
receive a 409A Payment and this Agreement provides for such 409A Payment to be
provided in accordance with Section 15(a), such 409A Payment will be provided as
set forth in Section 15(a) provided the Release in the form mutually agreed upon
between Employee and the Company or in the form set forth in Appendix A has been
executed, delivered and effective prior to such time. If a Release is required
for a 409A Payment and such Release is not executed, delivered and effective by
the date six (6) months after Employee’s Separation from Service if such 409A
Payment is subject to the limitations set forth in Section 15(a) or the 55th day
following Employee’s Separation from Service if such 409A Payment is not subject
to the limitations set forth in Section 15(a), such 409A Payment shall not be
provided to Employee to the extent that providing such 409A


16



--------------------------------------------------------------------------------




Payment would cause such 409A Payment to fail to comply with Code Section 409A.
To the extent that any payments or benefits under this Agreement are intended to
be exempt from Code Section 409A as a short-term deferral pursuant to Treasury
Regulations §1.409A-1(b)(4) or any successor thereto and require Employee to
provide a Release to the Company to obtain such payments or benefits, any
Release required for such payment or benefit must be provided in the form
mutually agreed upon between Employee and the Company or in the form set forth
in Appendix A no later than March 7th of the calendar year following the
calendar year of Employee’s Separation from Service.
(d)    No Acceleration; Separate Payments; Termination of Employment. No 409A
Payment payable under this Agreement shall be subject to acceleration or to any
change in the specified time or method of payment, except as otherwise provided
under this Agreement and consistent with Code Section 409A. If under this
Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment. Notwithstanding anything contained in this Agreement to the contrary,
the date on which a Separation from Service occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments and
benefits under this Agreement be exempt from the requirements of Section 409A of
the Code or comply with the requirements of Code Section 409A.
(e)    Cooperation. If the Company or Employee determines that any provision of
this Agreement is or might be inconsistent with the requirements of Code Section
409A, the parties shall attempt in good faith to agree on such amendments to
this Agreement as may be necessary or appropriate to avoid subjecting Employee
to the imposition of any additional tax under Code Section 409A without changing
the basic economic terms of this Agreement. Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from Employee or any
other individual to the Company. This Section 15 is not intended to impose any
restrictions on payments or benefits to Employee other than those otherwise set
forth in this Agreement or required for Employee not to incur additional tax
under Code Section 409A and shall be interpreted and operated accordingly. The
Company to the extent reasonably requested by Employee shall modify this
Agreement to effectuate the intention set forth in the preceding sentence.
16.    Recoupment. Employee acknowledges that Employee will be subject to
recoupment policies adopted by the Company pursuant to the requirements of
Dodd-Frank Wall Street Reform and Consumer Protection Act or other law or the
listing requirements of any national securities exchange on which the common
stock of the Company is listed.
17.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois without regard to its choice of
law principles.
18.    Headings. The headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.


17



--------------------------------------------------------------------------------




19.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
VENTAS, INC.
By: /s/ Edmund M. Brady, III    
Name: Edmund M. Brady, III
Title: Senior Vice President and Chief Human Resources Officer


/s/ Todd W. Lillibridge    
Todd W. Lillibridge
Employee



APPENDIX A
RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is made as of this ____ day of
_____________, _____, by and between Ventas, Inc., a Delaware corporation (the
“Company”) and Todd W. Lillibridge (“Employee”).
WHEREAS, the Company and Employee entered into an Employment Transition
Agreement, executed on July 25, 2017 (the “Agreement”);
WHEREAS, Employee’s employment with the Company has terminated; and
WHEREAS, in connection with the termination of Employee’s employment, under the
Agreement, Employee is entitled to certain benefits.
NOW, THEREFORE, in consideration of the payments and other benefits, if any, due
Employee under the Agreement (“Severance Benefits”), the Company and Employee
hereby agree as follows:
1.    Except as specifically provided herein, Employee, for Employee and
Employee’s heirs, agents, executors, successors, assigns, legal representatives,
personal representatives, and administrators (collectively, the “Related
Parties”), intending to be legally bound, does hereby RELEASE AND FOREVER
DISCHARGE the Company, its agents, affiliates, subsidiaries, parents, joint
ventures, and its and their respective officers, directors, shareholders,
employees, predecessors, and partners, and its and their respective successors
and assigns, heirs, executors, and administrators (collectively, “Releasees”)
from all causes of action, suits, debts, claims obligations, and demands of
every kind and nature whatsoever in law or in equity, known or unknown, which
Employee ever had, now has, or hereafter may have, or which the Related Parties
may have, by reason of any matter, cause or thing whatsoever, at any time prior
to the execution of this Release and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
Agreement, Employee’s employment relationship with Company, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to the following: claims or
demands related to salary, bonuses, commissions, stock, stock options, any other
ownership interests in the Company, paid time off, fringe benefits, expense
reimbursements, sabbatical benefits, severance benefits, or any other form of
compensation or equity; any claims arising under the Age Discrimination in
Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq., the Older Worker’s
Benefit Protection Act, 29 U.S.C. § 626(0(1), Title VII of The Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1871,
the Civil Rights Act of 1991, the Americans with Disabilities Act, 42 U.S.C.
§ 12101-12213, the Rehabilitation Act, the Family and Medical Leave Act of 1993
(“FMLA”), 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act; any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized; claims for wrongful discharge,
discrimination, fraud, defamation, harassment, emotional distress, or breach of
the implied covenant of good faith and fair dealing; and any claims for
attorneys’ fees and costs. This Release does not apply to any claims that cannot
be released or waived by law or to claims for the following: payments and
benefits to Employee provided for under the Agreement or any employee benefit
plan or equity plan of the Company in which Employee is a participant,
including, without limitation, any options, stock or other equity awards that
are vested (including those that vested as a result of Employee’s termination of
employment), or payment of any benefits to which Employee may be entitled under
a Company sponsored tax qualified retirement or savings plan; any rights of
Employee to indemnification under the Certificate of Incorporation or by-laws of
the Company, the Agreement or other agreement between Employee and the Company;
or any rights of Employee under any directors’ and officers’ liability insurance
policy maintained by the Company. Except as specifically provided herein, it is
expressly understood and agreed that this Release shall operate as a clear and
unequivocal waiver by Employee of any claim for accrued or unpaid wages,
benefits or any other type of payment other than as provided to Employee under
the Agreement or any employee benefit plan or equity plan of the Company in
which Employee is a participant. It is the intention of the parties to make this
Release as broad and as general as the law permits as to the claims released
hereunder.
2.    Employee further agrees and recognizes that Employee has permanently and
irrevocably severed Employee’s employment relationship with the Company, that
Employee shall not seek employment at any time in the future with the Company or
any entity with which the Company is consolidated for financial reporting
purposes, and that the Company has no obligation to employ Employee in the
future.
3.    Employee agrees that no promise or inducement to enter into this Release
has been offered or made except as set forth herein and that Employee is
entering into this Release without any threat or coercion and without reliance
on any statement or representation made on behalf of the Company or by any
person employed by or representing the Company, except for the written
provisions and promises contained in this Release.
4.    The parties agree that damages incurred as a result of a breach of this
Release will be difficult to measure. It is, therefore, further agreed that, in
addition to the remedy set forth in Section 6(h) or any other remedies,
equitable relief will be available in the case of a breach of this Release. It
also is agreed that, in the event Employee files a claim against the Company
(other than a charge before the EEOC) with respect to a claim released by
Employee herein, the Company may withhold, retain, or require reimbursement of
the Severance Benefits.
5.    The parties agree and acknowledge that this Release, and the settlement
and termination of any asserted or unasserted claims against the Releasees
pursuant to the Release, are not and shall not be construed to be an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Employee.
6.    Employee certifies and acknowledges:
(a)    Employee has read the terms of this Release, and Employee understands its
terms and effects, including the fact that Employee has agreed to RELEASE AND
FOREVER DISCHARGE all Releasees from any legal action or other liability of any
type related in any way to the matters released pursuant to this Release other
than as provided in the Agreement and in this Release;
(b)    Employee has signed this Release voluntarily and knowingly in exchange
for the Severance Benefits and other consideration described herein, which
Employee acknowledges is adequate and satisfactory to Employee and which
Employee acknowledges is in addition to any other benefits to which Employee is
otherwise entitled;
(c)    Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Release and Employee has had the opportunity to
seek legal counsel in connection with this Release;
(d)    Employee does not waive rights or claims that may arise after the date
this Release is executed;
(e)    Employee has been informed that Employee has the right to consider this
Release for a period of [21] [45] days from receipt, and Employee has signed on
the date indicated below after concluding that this Release is satisfactory to
Employee;
(f)    Neither the Company, nor any of its directors, employees, or attorneys,
has made any representations to Employee concerning the terms or effects of this
Release other than those contained herein;
(g)    Employee has not filed a charge, lawsuit or any other claim (and will not
hereafter file a charge, lawsuit or any other claim (other than a charge before
the EEOC)) against the Company relating to Employee’s employment and/or
cessation of employment with the Company or otherwise involving facts that
occurred on or prior to the date that Employee has signed this Release, other
than a lawsuit or claim that the Company has failed to pay Employee the
Severance Benefits due under any employee benefit plan or equity plan of the
Company in which Employee is a participant; and
(h)    If Employee commences, continues, joins in, or in any other manner
attempts to pursue a recovery for any claim released herein against any of the
Releasees, or otherwise violates the terms of this Release, (i) Employee will
cease to have any further rights to Severance Benefits from the Company, and
(ii) Employee shall be required to return any Severance Benefits granted to
Employee by the Company (together with interest thereon). A claim that would be
expressly permitted by the terms of this Release were it successful will not be
deemed a violation of this Release even if such claim is unsuccessful, provided
that such claim is made in good faith. In addition, nothing in this Release is
intended to: (1) limit Employee’s ability to report to, respond to inquiries
from, or otherwise cooperate with, any governmental, regulatory or
self-regulatory agency with jurisdiction over the Company or its assets
(including but not limited to the EEOC), or make disclosures that are protected
under whistleblower or other provisions of applicable law or regulation; (2)
limit monetary or personal relief or remedy available for pursuing a claim or
charge that cannot be released in accordance with federal, state or local law;
or (3) create any obligation on Employee’s part to inform the Company about the
fact or substance of any communications Employee may have with any governmental
authorities in connection with any pending and/or future actions.
7.    Employee acknowledges that Employee may later discover facts different
from or in addition to those which Employee knows or believes to be true now,
and Employee agrees that, in such event, this Release shall nevertheless remain
effective in all respects, notwithstanding such different or additional facts or
the discovery of those facts.
8.    This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
9.    If all or any part of this Release is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Release. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.
10.    This Release shall not be altered, amended, or modified except by written
instrument executed by the Company and Employee. A waiver of any portion of this
Release shall not be deemed a waiver of any other portion of this Release.
11.    This Release may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.
12.    This Release shall be governed by and construed and interpreted in
accordance with the laws of the State of Illinois without regard to its choice
of law principles.
13.    Employee also understands that Employee has the right to revoke this
Release within seven (7) days after execution, and that this Release will not
become effective or enforceable until the revocation period has expired, by
giving written notice by regular mail and facsimile to the following:
Ventas, Inc.
SVP and Chief Human Resources Officer
353 North Clark Street, Suite 3300
Chicago, Illinois 60654
Telephone No.: (312) 268-4717
Fax No.: (312) 660-3891


(Signature Page to Follow)
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims.


TODD W. LILLIBRIDGE




                            


Date:                             




VENTAS, INC.




By:                             


Title:                             


Date:                             








18

